Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 6/10/2021 has been entered and fully considered. 
Claims 14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29 are pending, of which claims 20 and 23 was amended.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 24 limitation “means for sending at least one portion of the gas from the first system directly to atmosphere, optionally after expansion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 37 CFR 1.75 (d)(1) provides, in part, that "the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description."

The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20,24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 20 has the phrase, “a second phase,” which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.

The claim is unclear how the language is considered “a second phase”.

Claim 24 limitation “means for sending at least one portion of the gas from the first system directly to atmosphere, optionally after expansion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure lacks sufficient structure for what/how a mere is “means for sending at least one portion of the gas from the first system directly to atmosphere, optionally after expansion”. Either, the disclosure lacks sufficient structure that performs the entire claimed function and/or no association between the structure and the entire claimed function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080176174 (herein known as WHITE) in view of US 20050247197 (herein known as SNOW, JR).

With regard to claim 14, WHITE teaches a method for separating a mixture containing carbon dioxide, the method comprising the steps of:, especially at abstract
 i) cooling and partially condensing the mixture (in 2) in a heat exchanger E101 and then separating via C101 a first liquid from the mixture in a first system operating at low temperature, especially at para 15,17, fig 2,3
 the first system comprising at least one first phase separator C101, especially at para 15,17, fig 2,3
 ii) treating a gas from the first system in a membrane system M101 to produce a permeate 10C and a non-permeate 10B, especially at para 15,17,18,21,243,244, fig 2,3

 WHITE does not specifically teach a gas in 70 being divided into two portions, a first (bypass) portion being sent to the membrane system 74 without being temperature adjusted and a second portion being temperature adjusted in the heat exchanger 72 to at least an intermediate temperature of the heat exchanger and then sent to the membrane system 
But, SNOW, JR teaches a gas in 70 being divided into two portions, a first (bypass) portion being sent to the membrane system 74 without being temperature adjusted and a second portion being temperature adjusted in the heat exchanger 72 to at least an intermediate temperature of the heat exchanger and then sent to the membrane system, especially at para 23, fig 3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a heat exchanger bypass pipe WHITE with a gas in 70 being divided into two portions, a first (bypass) portion being sent to the membrane system 74 without being temperature adjusted and a second portion being temperature adjusted in the heat exchanger 72 to at least an intermediate temperature of the heat exchanger and then sent to the membrane system of SNOW, JR for the benefit "a temperature of the gas received by the gas separation module assembly 74 can be controlled" as stated by SNOW at para 23

With regard to claim 21, WHITE teaches
 wherein the first system further comprises a separating column C104 for the liquid received from the phase separator, especially at fig 3, para 247

With regard to claim 22, WHITE teaches
 wherein the heat exchanger has a hot end, when the second portion 10A is heated in the heat exchanger up to the hot end of the heat exchanger prior to being sent to the membrane system without being cooled, especially at para 15,17,18,21,243, fig 2,3

Claim(s) 23, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080176174 (herein known as WHITE) in view of US 20050247197 (herein known as SNOW, JR) and US 7666251 (herein known as SHAH).

With regard to claim 23, WHITE teaches an apparatus for separating a mixture containing carbon dioxide, comprising:, especially at abstract
 i) a unit for drying C103, especially at para 17, fig 2
 WHITE does not specifically teach a unit 20 for drying by adsorption 
But, SHAH teaches a unit 20 for drying by adsorption , especially at  fig 1,c4ln30-35 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 
WHITE teaches ii) a heat exchanger E101, especially at para 15, fig 2
 iii) a first separating system able to operate at a temperature within claimed range comprising at least one first phase separator C101, especially at para 15,17, fig 2
 iv) a pipe 2 for sending a mixture dried in the unit for drying to be cooled in the heat exchanger to form a partially condensed flow, especially at para 15,17, fig 2
 v) a pipe 3 for sending the partially condensed flow from the heat exchanger to the first separating system, especially at para 15,17, fig 2
 vi) a membrane system M101, especially at para 243, fig 2
 vii) a pipe 4 for bringing out a flow enriched in carbon dioxide from the first separating system in liquid form, especially at para 15,17,18, fig 2
 viii) a pipe 9,10A for sending a gas from the first system to the membrane system, especially at para 15,17,18,21,243, fig 2
 ix) a pipe 10C for bringing out a permeate from the membrane system and a pipe 10B for bringing out a non-permeate from the system, especially at para 15,17,18,21,243,244, fig 2
 wherein the pipe for sending the gas from the first system to the membrane system is connected to the heat exchanger in order to allow a portion of the gas to be heated to at least an intermediate temperature of the heat exchanger, before being sent to the membrane system, especially at para 15,17,18,21,243, fig 2
 WHITE does not specifically teach a pipe 70 for sending the gas to the membrane system 74 is connected to the heat exchanger 72 in order to allow a portion 
But, SNOW, JR teaches a pipe 70 for sending the gas to the membrane system 74 is connected to the heat exchanger 72 in order to allow a portion of the gas to be adjusted to at least an intermediate temperature of the heat exchanger, before being sent to the membrane system, the membrane system being connected to the first system by another pipe (about 96, bypass) for sending another portion of the gas to the membrane system without being temperature adjusted in the heat exchanger, especially at para 23, fig 3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a heat exchanger bypass pipe to WHITE with a pipe 70 for sending the gas to the membrane system 74 is connected to the heat exchanger 72 in order to allow a portion of the gas to be adjusted to at least an intermediate temperature of the heat exchanger, before being sent to the membrane system, the membrane system being connected to the first system by another pipe (about 96, bypass) for sending another portion of the gas to the membrane system without being temperature adjusted in the heat exchanger of SNOW, JR for the benefit "a temperature of the gas received by the gas separation module assembly 74 can be controlled" as stated by SNOW at para 23

With regard to claim 26, WHITE teaches


With regard to claim 27, WHITE teaches
 pipe 6 structural equivalent for bypassing the turbine, especially at para 18, fig 2

With regard to claim 28, WHITE teaches
 a turbine K103 and pipe 10B structural equivalent for sending at least portion of the non-permeate to be expanded in the turbine, especially at para 244, fig 2

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080176174 (herein known as WHITE) in view of US 20050247197 (herein known as SNOW, JR) and US 7666251 (herein known as SHAH) as applied to claim(s) above, and further in view of US 3126265 (herein known as YENDALL).

With regard to claim 29, 
 WHITE does not specifically teach means 44a,44b structural equivalent for bypassing the turbine 45 
But, YENDALL teaches means 44a,44b structural equivalent for bypassing the turbine 45, especially at fig 1, c6ln62-75  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine WHITE -SNOW, JR -SHAH with means 44a,44b structural equivalent for 


Allowable Subject Matter
Claim(s) 15,16,17,18,19,25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Response to Arguments
Applicant's arguments filed 6/10/2021 have been fully considered but they are not persuasive.

Applicant argues at page(s) 6, particularly “Applicant has thoroughly reviewed the cited references and respectfully submits that the present invention is distinguishable over the prior art references cited by the Office Action, and in support, presents the following arguments."

page(s) 6, particularly “In support, Applicant notes that lines 62, 63 and 61, in conjunction with valves V8 and V9 provide support for this element, and therefore, the claimed element does indeed have written support within the Specification. Withdrawal of the rejection is respectfully requested.
In response, respectfully, the Examiner does not find the argument persuasive.  “lines 62, 63 and 61, in conjunction with valves V8 and V9” is not “sending at least one portion of the gas from the first system directly to atmosphere” at least, since that pathway passes through the heat exchanger “H” multiple times, see instant figure 3.

Applicant argues at page(s) 6, particularly “II. Reiection of Claims 20 and 24 under 35 U.S.C. § 112, Second Paragraph ("Indefiniteness") The Office Action rejected claims 20 and 24 for allegedly being indefinite. With respect to claim 20, Applicant has amended the claim to remove the issue related to antecedent basis."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.


page(s) 7, particularly “In support, Applicant notes that lines 62, 63 and 61, in conjunction with valves V8 and V9 provide support for this element, and therefore, the claimed element does indeed have written support within the Specification. Withdrawal of the rejection is respectfully requested. 
In response, respectfully, the Examiner does not find the argument persuasive.  “lines 62, 63 and 61, in conjunction with valves V8 and V9” is not “sending at least one portion of the gas from the first system directly to atmosphere” at least, since that pathway passes through the heat exchanger “H” multiple times, see instant figure 3.

Applicant argues at page(s) 8, particularly “A. Snow Is Non-Analogous Art Applicant respectfully submits that the current rejection is improper because Snow is nonanalogous art, and therefore, cannot be used as part of a rejection. "
page(s) 8, particularly “According to MPEP § 2141.0l(a), a reference must be analogous to the claimed invention in order to be used under 35 U.S.C. § 103. There are two ways to meet this requirement: (1) the reference can be from the same field of endeavor as the claimed invention; or (2) it can be reasonably pertinent to the particular problem with which the inventor is involved. "A reference is reasonably pertinent if it, as a result of its subject matter, 'logically would have commended itself to an inventor's attention in 
page(s) 8, particularly “In the present case, the field of endeavor of the present invention is identified in the specification as a method and apparatus for separating CO2 at low temperature using a permeable membrane.
page(s) 8, particularly “However, Snow does NOT teach a process related whatsoever with separation of CO2 at low temperature. Rather, his process is focused solely on improving vehicle compartments that include fuel tanks by providing an inert gas (nitrogen) in order to prevent the compartments from combusting via in-situ production of the inert gas. Specifically, the problem Snow was focused on solving related to the changing conditions that an airplane might experience based variable atmospheric conditions (i.e., flying at various altitudes and weather conditions).
page(s) 9, particularly “As such, Applicant respectfully submits that the field of invention are quite different, and therefore, point (1) is not met.
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's argument that SNOW, JR is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant' s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, SNOW, JR is in the field of applicant's endeavor, which the applicant has admitted at pg 10 "both discuss membranes for gaseous separation".


page(s) 9, particularly “On the other hand, Snow is not focused on providing any solution to the problem related to changing operating conditions of a low-temperature membrane used for CO2 separation. At best, the cited paragraph [0023] of Snow discusses use of a bypass line to prevent temperatures from getting too high for the gas separation modules. Therefore, Snow is not focused on trying to prevent the downstream membrane from experiencing an unduly cold feed stream during start-up.
page(s) 9, particularly “As such, Applicant respectfully submits that nothing in Snow would be relevant to the problem at hand. Moreover, Applicant respectfully submits that the Office Action has failed to provide any objective evidence as to why a PHOSITA would believe Snow to be reasonably pertinent to solving Applicant's problem. As such, Applicant respectfully submits that the current rejection is improper. Withdrawal of the rejection is respectfully requested.
In response, respectfully, the Examiner does not find the argument persuasive.  Considering that SNOW, JR was in in the field of applicant' s endeavor, then it is moot to argue whether SNOW, JR reasonably pertinent to the particular problem with which the applicant was concerned in considering whether analogous art. It has been held that 

Applicant argues at page(s) 10, particularly “B. The Proffered Motivation to Combine Lacks Objectivity Additionally, Applicant respectfully submits that the reasoning proffered by the Office Action regarding the combination of White and Snow is insufficient to support a prima facie case for motivation to combine. "
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant's has failed to setforth a reason for an alleged lack of motivation beyond the mere assertion which is not evidence.  Rather, the Applicant admits motivation was provided, which actually supports the rejection.
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) MPEP 2143.02

Applicant argues at page(s) 10, particularly “Applicant respectfully submits that just because two references both discuss membranes for gaseous separation does not mean that there would be a reasonable expectation of success in combining portions of each reference's teaching."
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant's has failed to setforth a reason for an alleged reason for a lack of expectation 

Applicant argues at page(s) 10, particularly “For example, there are currently several technologies related to a process for transmitting a video signal to a surface (i.e., TVs). There are projectors in combination with screens, LCD TVs, LED TVs (including several variants within LED technology), DLP TVs, CRT TVs, etc ... While each of these technologies involve processes for processing a signal and creating a viewable image, no one would submit that it would be obvious to combine random bits and pieces of each technology since they all achieve their goals in different fashions. As such, there would be no expectation of success in combining bits and pieces of the technologies solely because they achieve the same end goal."
In response, respectfully, the Examiner does not find the argument persuasive.  Considering that the current rejection is not "combin[ing] random bits and pieces" this argument is not sufficient to overcome the rejection.  Furthermore, considering Applicant is not arguing any particular "bits and pieces" the argument is a generalized disagreement with 35 USC § 103 itself; which disagreement with the law itself is not persuasive.

Applicant argues at page(s) 10, particularly “Likewise, Applicant respectfully submits that the minimal reasoning provided by the Office Action does not establish a 
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant's has failed to setforth any particular reasoning for an alleged lack of expectation of success beyond the mere assertion which is not evidence. Argument does not replace evidence where evidence is necessary (MPEP 2145 PART I)

Applicant argues at page(s) 10, particularly “C. The Rejection Lacks an Appropriate Rationale for Combining the References Based on the decision in KSR v. Teleflex, MPEP § 2143 states that "[t]he key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Court in KSR noted that the analysis supporting a"
page(s) 11, particularly “rejection under 35 U.S.C. 103 should be made explicit" (emphasis added). The Court provided several examples of rationales that may support a conclusion of obviousness, which include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable 
page(s) 11, particularly “While the above is not an all-inclusive list, it is undisputed that KSR requires that some rationale be provided in order to support a conclusion of obviousness.
page(s) 11, particularly “In the present case, the Office Action essentially alleges that the elements can be found in different pieces of art that both include membranes, and therefore, it would be obvious to combine them. In doing so, the Office Action then retroactively seems to assume that a PHOSITA would recognize that White would have the need for controlling the inlet temperature of the gas to the membrane. However, Applicant respectfully submits that no objective showings to this have been provided on the record.
page(s) 12, particularly “For example, Applicant respectfully notes that the Office Action has failed to specifically provide any objective showing that a PHOSITA would recognize that the method of White would actually benefit from the bypass line of Snow. 
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant has failed to explain what in the asserted KSR quote, supposedly disagrees with the rejection.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It would be a contradiction of 35 USC § 103 itself to require that WHITE must disclose teachings of SNOW, JR for proper rejection (as the Applicant asserts); which disagreement with the law itself is not persuasive.
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) MPEP 2143.02

Applicant argues at page(s) 12, particularly “As noted above, Snow's invention is useful for an airplane that is going to experience completely different flight conditions, and as such, the parameters will be ever changing. Clearly - the process of White and Snow are entirely different, and therefore, Applicant respectfully submits that more proof must be shown for an expectation of success."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant alleged changing flight conditions does not contradict the motivation of for the benefit "a temperature of the gas received by the gas separation module assembly 74 can be controlled" as stated by SNOW at para 23
Conclusive proof of efficacy is not 

Applicant argues at page(s) 12, particularly “Put another way, Applicant respectfully submits that the Office Action has failed to provide any objective showing that a PHOSITA, prior to Applicant's invention, recognized that the apparatus of White suffered from the problem of temperature control of the feed gas to its membrane. Absent a showing that a PHOSITA would recognize this as an issue, Applicant respectfully submits that the proffered motivation to combine the two reference lacks an appropriate level of rationale."
In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It would be a contradiction of 35 USC § 103 itself to require that WHITE must disclose teachings of SNOW, JR for proper rejection (as the Applicant asserts); which disagreement with the law itself is not persuasive.
Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) MPEP 2143.02


In response, respectfully, the Examiner does not find the argument persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It would be a contradiction of 35 USC § 103 itself to require that WHITE must disclose teachings of SNOW, JR for proper rejection (as the Applicant asserts); which disagreement with the law itself is not persuasive.
 Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) MPEP 2143.02

Applicant argues at page(s) 12, particularly “ In short, just because a process element is known in another reference, does not automatically mean it would be obvious to combine it with another teaching."
In response, respectfully, the Examiner does not find the argument persuasive.  Considering that the rejection did not as the Applicant alleges automatically combine; the Applicant has failed to articulate a sound disagreement with the grounds of rejection.


page(s) 13, particularly “has not been any objective showing(s) made with respect to why a PHOSITA would have looked to the teachings of Snow in the first place.
In response, respectfully, the Examiner does not find the argument persuasive.  The motivation of for the benefit "a temperature of the gas received by the gas separation module assembly 74 can be controlled" as stated by SNOW at para 23; Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) MPEP 2143.02
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It would be a contradiction of 35 USC § 103 itself to require that WHITE must disclose teachings of SNOW, JR for proper rejection (as the Applicant asserts); which disagreement with the law itself is not persuasive.


page(s) 13, particularly “Withdrawal of the rejection is respectfully requested.
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.


Applicant argues at page(s) 13, particularly “Applicant notes that claims 23 and 26-29 all depend from claims believed to be allowable, and are therefore, also allowable for the reasons noted above. Withdrawal of the rejection and allowance of the claims are respectfully requested."
In response, respectfully, the Examiner does not find the argument persuasive.  Applicant’s argument(s) refer to previous argument(s), which the Applicant is invited to see previous rebuttal(s), respectively.

Applicant argues at page(s) 14, particularly “In commenting upon the references and in order to facilitate a better understanding of the differences that are expressed in the claims, certain details of distinction between the references and the present invention 
page(s) 14, particularly “The foregoing remarks are intended to assist the Examiner in re-examining the application and in the course of explanation may employ shortened or more specific or variant descriptions of some of the claim language. Such descriptions are not intended to limit the scope of the claims; the actual claim language should be considered in each case. Furthermore, the remarks are not to be considered exhaustive of the facets of the invention, which render it patentable, being only examples of certain advantageous features and differences that Applicant's attorney chooses to mention at this time.
In response, respectfully, the Examiner does not find the argument persuasive.  The Applicant is placed on notice that estoppels due to Applicant’s argument(s) filed, herein, with regard to claims can be upheld, regardless of this blanket disagreement.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 2712726383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776